Citation Nr: 0506549	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  97-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for chloracne 
and acne vulgaris of the face, neck and back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active military service from May 1962 to May 
1982. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina - which denied the veteran's 
claim for a rating higher than 10 percent for facial acne.

In January 1998, to support his claim for a higher rating, 
the veteran testified at a hearing at the RO before a local 
hearing officer.  A transcript of that proceeding is of 
record.  Subsequently, following the receipt of additional 
medical records, the RO issued another rating action in 
December 2001 recharacterizing the skin disorder as chloracne 
and increasing the rating for it from 10 to 30 percent, 
effective February 6, 2001.  A supplemental statement of the 
case (SSOC) was issued in September 2002, assigning an 
earlier effective date of December 19, 2000, for the 
chloracne.  The veteran continued to argue that any increased 
rating should be effective March 20, 1997, the date he 
applied for a higher rating.  

The Board remanded the case to the RO in July 2003 for 
further development and consideration.  And an August 2004 RO 
rating decision granted an earlier effective date of March 
20, 1997 (the date the veteran applied for an increased 
rating), for the 30 percent rating for his chloracne.  He 
since has continued to appeal, requesting a rating higher 
than 30 percent.  AB v. Brown, 6 Vet. App. 35 (1993).  So 
this is the issue now on appeal.

The veteran was notified in a letter dated December 3, 2004, 
that his appeal was being recertified to the Board, and that 
he had 90 days to, among other things, submit additional 
evidence.  38 C.F.R. § 20.1304 (2004).  The prior month, 
in November 2004, he had submitted additional argument and 
copies of his VA examinations conducted in July 2004.  These 
VA examinations were previously considered by the RO, and 
therefore, remand for RO consideration is unnecessary.  


The veteran also essentially continues to maintain that he is 
entitled to a 30 percent rating for his chloracne, 
retroactively effective from March 20, 1997.  The Board 
reiterates, however, that he already has been granted a 30 
percent rating for his skin condition effective to that date.  
See the August 2004 RO rating decision.  Consequently, as 
mentioned, his current appeal concerns whether he is entitled 
to a rating higher than 30 percent as of that date.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's chloracne, while shown to be manifested by 
itching, scarring, and disfigurement, for the most part does 
not cause ulceration or extensive exfoliation or crusting; 
systemic or nervous symptoms; markedly or exceptionally 
repugnant lesions; disfigurement of the head, face, and neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features; four or five characteristics of disfigurement; or 
evidence of scars other than in the head, face, or neck, 
which are deep or cause limited motion and cover an area or 
areas exceeding 144 square inches (929 sq.cm.).


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for chloracne and acne vulgaris of the face, neck and back.  
38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2002); 
4.118, Diagnostic Codes 7800, 7801, 7806, 7829 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As already alluded to, there has been a significant change in 
the law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.



In the case at hand, the RO initially considered the claim in 
August 1997, so prior to even the VCAA's existence.  But once 
enacted, the RO sent the veteran letters in December 2001 and 
March 2002 regarding the evidence that needed to be submitted 
for him to prevail on his claim, what evidence he should 
submit, and what evidence the RO would obtain for him.  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  However, 
the RO did readjudicate the claim once the VCAA became law.  
Consequently, since the veteran already has received the 
requisite VCAA notice in December 2001 and March 2002 any 
defect with respect to the timing of it was mere harmless 
error.

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim for an increased rating for chloracne.  
Service medical records were obtained.  And he submitted, or 
the RO obtained, his private and VA medical records.  The RO 
provided him several VA and fee-basis examinations during the 
course of this appeal, at which time the examiners were asked 
to render opinions regarding the severity of the condition at 
issue.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  Thus, there is no evidence 
missing from the record that must be part of it for him to 
prevail on the claim, so, again, the timing of the VCAA 
notice was harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

II.  Governing Laws, Regulations and Legal Analysis

The veteran served in Vietnam from June 1966 to July 1967, 
and from October 1970 to August 1971.  His service medical 
records (SMRs) document treatment for cystic acne and acne 
vulgaris beginning in the late 1970's.  

In July 1989, the veteran applied for service connection for 
residuals of Agent Orange exposure.  An Agent Orange protocol 
examination was conducted in 1989.  The diagnosis was lesions 
of the face, probably acneform, and lipoma of the left back.  
A VA progress note dated in August 1989 found moderate 
scarring and diagnosed acne and a lipoma of the left 
subscapular area.

A November 1989 rating decision granted service connection of 
facial acne and assigned a 10 percent rating.  That decision 
also denied service connection for lipoma of the left 
subscapular area.  

A more recent VA dermatology examination in October 1992 
noted mild acneform changes of the face and a lipoma of the 
left scapular area.

A November 1992 rating decision confirmed the 10 percent 
evaluation.  

In March 1997, the veteran presented at a VA medical facility 
with a chronic rash on his back, neck, and face.  The 
diagnosis was chronic eczema.

Also in March 1997, the veteran requested an increased rating 
for his skin condition.  

A VA skin examination was conducted in June 1997 in 
connection with the veteran's claim for a higher rating.  He 
noted that foliage brushed against his face while serving in 
Vietnam, he was certain that Agent Orange was on this 
foliage, and that this exposure to Agent Orange resulted in a 
rash that still bothers him.  He stated that the rash causes 
an abnormal sensation two or three times per month.  
Examination noted bilateral acneform papular lesions and 
scars on the cheeks and beard area.  The examiner noted that 
these lesions presented somewhat of a cosmetic defect, but 
there was no associated functional deficit or active 
inflammation or drainage.  

A fee-basis examination was conducted in September 2001.  The 
veteran again noted that he was exposed to Agent Orange while 
serving in Vietnam.  Skin examination noted that he had a 6-
centimeter diameter of hyperpigmented scarring in both cheeks 
with palpable subcutaneous firm nodules that were tended to 
palpation.  There were no signs of excoriation, ulceration, 
or crusting.  The skin lesion were oily, produced scars, and 
were disfiguring, according to the examiner.  The diagnosis 
was chloracne.  

An October 2001 VA Agent Orange protocol examination 
diagnosed the veteran with chloracne.  

Another VA skin examination was conducted in May 2002.  The 
examiner noted the veteran did not develop acne until 1978.  
The examiner noted that chloracne would start when Agent 
Orange came into contact with the skin.  The veteran's 
first outbreak of a skin condition was about 7 years after 
returning from Vietnam.  The examiner noted that some 
individuals develop facial acne later in life.  The examiner 
could not specify the exact diagnosis of the veteran's skin 
condition.  He did note that the veteran's skin disease 
produced scarring and disfigurement of the face.  In 
addition, the examiner noted that the veteran may have had 
hidradenitis suppurativa of the groin and arms.  However, the 
condition had healed.  



Letters from the veteran's private dermatologist, Douglas P. 
Shirley, M.D., dated in December 2000, February 2001, January 
2002, July 2002, August 2003, January 2004, February 2004, 
and June 2004, as well as treatment notes are of record.  The 
physician stated he started treating the veteran in December 
2000, and that the veteran developed chloracne affecting his 
face, chest, arms, and back after being exposed to Agent 
Orange in Vietnam.  Until his tour in Vietnam, the physician 
noted, the veteran did not have any problem with acne.  He 
also noted extensive scarring on the veteran's face.  The 
lesions were active, itchy, with some ulceration and 
scarring.  He also noted that the veteran was prescribed 
numerous oral and topical medications for the skin condition.  

Another VA skin examination was conducted in July 2004.  The 
examiner stated that he did not have chloracne.  The examiner 
noted that acne vulgaris and cystic acne was noted in 
service.  The veteran complained of constant itching, 
pain and facial disfigurement.  Color photographs were taken.  
The diagnoses were mild hypopigmented lesions (about one inch 
in diameter on each side of the cheek) with minimal scarring 
very much under control with no active lesions, cysts, or 
inflammation at present; seborrheic dermatitis of the scalp 
of the scalp with mild atopic dermatitis (eczema) of face 
with hyperpigmentation of eyelids; mild superficial 
dermatophytosis of the toe webs; no evidence of any active 
chloracne at present or in his service medical records 
immediately after his Vietnam service; and no objective 
evidence of lipoma, as claimed by the veteran.  The examiner 
also noted that the veteran had no ulceration, discharge, 
crusting, or systemic manifestation due to his skin 
condition.  The examiner noted that the veteran was an 
anxious individual.  

A VA scars examination also was conducted in July 2004 by the 
same examiner who conducted the skin examination.  The 
veteran reported that he had chloracne and lymphoma causing 
itching, pain, scarring, discoloration and disfigurement of 
the face.  He also referred to his private dermatologist's 
statements.  The examiner opined that the veteran did not 
have chloracne or lymphoma.  Regarding the veteran's 
scarring, examination found no tenderness, no adherence, 
normal texture, no ulceration or skin breakdown, no elevation 
or depression, no tissue loss, no inflammation, edema, or 
keloid formation, no disfigurement, or loss of function.  
Color photographs of the veteran's skin condition were taken.  

The veteran believes his service-connected skin condition is 
more severe than 
30-percent disabling - thereby entitling him to a higher 
rating.  He says he has facial disfigurement and constant 
itching.  He also claims he did not have acne as a child or 
before serving in Vietnam and, therefore, the VA examiners 
who diagnosed acne, as opposed to chloracne, are wrong.  He 
contends, as well, that, contrary to some of the medical 
opinions of record, he has a lipoma on his back also due to 
Agent Orange exposure in Vietnam.

As a preliminary matter, the Board points out that the 
veteran already is service connected for chloracne, and 
regardless of any diagnosis rendered by various medical 
personnel, all the attendant manifestations of this skin 
condition will be considered as part and parcel of his 
overall service-connected disability.  Therefore, he will not 
be prejudiced by any skin diagnosis of record other than 
chloracne.  Regarding his putative lipoma, the Board notes 
that service connection for a lipoma of the back was denied 
in a November 1989 rating decision.  And that decision is 
final and binding on the veteran.  38 U.S.C.A. § 7105 (West 
2002).  As a result, he must petition to reopen the claim - 
which, in turn, requires the submission of new and material 
evidence concerning it.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2004); Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

A review of the veteran's claims files shows that his 
chloracne was originally rated by analogy to eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  See 38 C.F.R. § 
4.20 (2002).

Where a regulation changes after the claim has been filed and 
before the appeal process has been concluded, the claim must 
be considered under both the 
pre-amendment and post-amended versions.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).

If, however, it is shown the veteran is entitled to a higher 
rating under the revised criteria, they can only be applied 
prospectively from the effective date of the change, whereas 
the old criteria may be applied either before or after the 
date of the revisions.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the old (pre-amendment) version of this diagnostic 
code, which is the version that is still found in the 2002 
version of Title 38 of the Code of Federal Regulations, a 30 
percent rating was warranted where the condition was 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  The highest available 
schedular rating, 50 percent, was warranted where the 
condition was manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or where it was exceptionally repugnant.  Id.

Under the amended version of Diagnostic Code 7806, eczema is 
rated as 30 percent disabling when 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas, is 
affected, or when systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, has been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A maximum rating of 60 
percent may be warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or when constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, has 
been required during the past 12-month period.  

Under the amended version of the regulations pertaining to 
the rating of 
service-connected dermatological disabilities, chloracne is 
now specifically addressed in Diagnostic Code 7829, which 
provides for the following ratings:  a 0 percent rating for 
superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent; a 10 percent rating for 
deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or deep 
acne other than on the face and neck; and a maximum rating of 
30 percent for deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and 
neck.



Diagnostic Code 7829 also provides the option of rating the 
condition as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  Id.

The amended version of Diagnostic Code 7800 provides for a 
rating of 50 percent for disfigurement of the head, face, and 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or with four or five characteristics of 
disfigurement.  The eight characteristics of disfigurement, 
for purposes of evaluation of skin conditions under the 
amended version of § 4.118, are as follows:  (1) scar that is 
5 or more inches (13 or more cm.) in length; (2) scar that is 
at least one-quarter inch (0.6 cm.) wide at its widest part; 
(3) surface contour of scar that is elevated or depressed on 
palpation; (4) scar that is adherent to underlying tissue; 
(5) skin that is hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches 
(39 sq. cm.); and (8) skin that is indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  Id.  A 
note to the new version of Diagnostic Code 7800 further 
mandates taking into consideration unretouched color 
photographs when evaluating a skin condition under these 
disfigurement criteria.  Id.

The amended version of Diagnostic Code 7801 provides for a 
rating of 40 percent for scars other than in the head, face, 
or neck, that are deep or cause limited motion and cover an 
area or areas exceeding 144 square inches (929 sq. cm.), 
while the amended version of Diagnostic Code 7802 only 
provides for a rating of 10 percent for scars of the same 
extent but which are only superficial and do not cause 
limitation of motion.  Additionally, the amended versions of 
Diagnostic Codes 7803 and 7804 provide for ratings of only 10 
percent for superficial, but unstable or painful, scars, 
while Diagnostic Code 7805 directs the rating of other types 
of scars to be accomplished based on limitation of the 
function of the affected part.  Id.



In this particular case at hand, however, a rating higher 
than 30 percent is not warranted for the veteran's chloracne.  
As noted above, the next highest available schedular rating 
under the old version of Diagnostic Code 7806, 50 percent, is 
for application only if the skin condition is manifested by 
ulceration or extensive exfoliation or crusting, systemic or 
neurological manifestations, or by lesions that are 
exceptionally repugnant.  Here, none of the evidence in any 
way suggests that the veteran's skin condition is manifested 
by systemic or neurological symptoms, or that it is 
productive of extensive exfoliation or crusting.  His private 
dermatologist reported observing some ulceration, however, 
several VA and fee-basis examiners found otherwise and did 
not note any.  So the weight of the evidence indicates 
the veteran has no skin ulceration.  

Additionally, based on descriptions of the veteran's lesions 
in the recent reports of record, and following a review of 
the two sets of photographs that were taken when he was 
examined for VA compensation purposes, which also are of 
record, it is the Board's opinion that the multiple scars in 
the vicinity of his face, while disfiguring to some degree, 
are not "exceptionally repugnant" so as to warrant a 50 
percent evaluation under the old version of Diagnostic Code 
7806.

A rating higher than 30 percent for the service-connected 
chloracne is not warranted either under the new version of 
Diagnostic Code 7806, as nothing in the record shows, or 
suggests, that more than 40 percent of the entire body, or 
more than 40 percent of exposed areas, are affected, or that 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, has been 
required during the past 12-month period.

During the course of this appeal, the veteran's skin 
condition was rate under 
7806-7829.  A rating higher than 30 percent for chloracne 
under the new Diagnostic Code 7829 is not warranted either 
because 30 percent is the maximum rating permitted by this 
diagnostic code.  Also, ratings higher than 30 percent are 
not warranted under the amended versions of Diagnostic Codes 
7800 of 7801 because the medical evidence that is of record 
does not demonstrate there is disfigurement of the head, 
face, and neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features; four or five characteristics of 
disfigurement, or evidence of scars other than in the head, 
face, or neck, that are deep or cause limited motion and 
cover an area or areas exceeding 144 square inches (929 sq. 
cm.)

The amended versions of Diagnostic Codes 7802 through 7804 
are not for application to this case because they only 
provide for ratings of 10 percent, while the amended version 
of Diagnostic Code 7805 is not applicable either as it is not 
shown the veteran's chloracne promotes scars that, in turn, 
cause limitation of function of a bodypart.

The Board is mindful of the veteran's contention that his 
skin condition causes severe disfigurement.  And as even a 
layman, he is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  But this notwithstanding, although he is indeed 
competent to describe his skin condition in his own 
subjective opinion, he lacks the medical training and 
expertise needed to offer a competent medical opinion 
regarding the actual severity of disfigurement.  Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992). 

So, for these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent, 
meaning the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the appeal is denied.

ORDER

The claim for a rating higher than 30 percent for chloracne 
and acne vulgaris of the face, neck and back is denied.


	                        
____________________________________________
	KEITH W. ALLEN  
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


